Appeal from a decision of the State Industrial Board refusing to commute an award to a lump-sum payment. The claimant is a common laborer, fifty-four years of age, totally and permanently disabled. He seeks a commutation in order to purchase two apartment houses for $19,000, subject to a mortgage of $5,000, for the purpose of increasing his income, which is now twenty-five dollars a week, all that is possible under the law. The decision of the Board was proper and in the judgment of this court commendable. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.